Citation Nr: 1703284	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  15-14 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for residuals of liposarcoma of the right thigh, including as to due service-connected myotonic dystrophy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from February 1980 to January 1982.

This case initially came to the Board of Veterans' Appeals (Board), in pertinent part, from a December 2014 rating decision that reopened and then denied the Veteran's claim of service connection for liposarcoma of the right thigh, including as due to service-connected myotonic dystrophy.

In August 2015, the Veteran and his wife testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  

In January 2016, the Board remanded the Veteran's service connection claim to the Agency of Original Jurisdiction (AOJ) for further development.  During his hearing, the Veteran discussed the issue of entitlement to automobile adaptive equipment and an automobile grant and was advised by the undersigned that the issue was not on appeal before the Board.  In its Remand Introduction, the Board noted that the Veteran had one year from the July 2, 2015 rating decision that denied entitlement to automobile or other conveyance and adaptive equipment to appeal the determination.  He submitted a new, but incomplete, claim for the benefit in June 2016 but did not appeal the July 2015 decision (6/9/16 VBMS VA 21-526EZ Fully Developed Claim (Compensation); 6/13/16 VBMS Correspondence).  See 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (codified at 38 C.F.R. §§ 19.23-19.24) (requiring that claims and notices of disagreement (NODs) be filed on standard forms). 

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for mental abuse by a VA psychiatrist has been raised by the record in a June 2014 statement (6/3/14 VBMS Correspondence) but has not been adjudicated by the AOJ.  In January 2016, the Board referred the issue of medical reimbursement for expenses incurred for liposarcoma treatment to the AOJ.  The claims have not been considered by the AOJ.  Thus, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The Board notes that the Veteran perfected his appeal of an effective date earlier than June 9, 2016 for the grant of a 100 percent rating for bipolar disorder and requested to testify during a videoconference hearing before the Board regarding the matter (12/28/16 VBMS VA 9 Appeal to Board of Appeals; 11/3/16 Statement of the Case).  The Veteran's requested hearing has not yet been conducted, and this matter has not been certified for appellate consideration at this time.  The Board will, thus, confine its consideration to the issue as set forth on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2016, the Board directed that an addendum opinion be obtained from a November 2014 VA neurologist-examiner or another appropriate examiner, as to whether the Veteran's liposarcoma was aggravated by his service-connected myotonic dystrophy, or is as likely as not related to his chemical exposure while at Fort Leavenworth.  This was not done.  Id.  An opinion was provided by the AMC medical officer who is podiatrist (11/2/16 VBMS VA Examination).  Given the nature of the disability in question, the Board finds that an opinion from a more specialized practitioner, namely a neurologist, is needed.

The Board is required to obtain a new addendum opinion.  Stegall v. West, supra.

Accordingly, the case is REMANDED for the following action:

1. Ask the VA neurologist who provided the November 17, 2014 medical opinion to review the claims file and provide an opinion as to the following. 

a. Was the Veteran's liposarcoma at least as likely as not aggravated (permanently worsened) beyond its natural progression by service-connected myotonic dystrophy?  If aggravated, what permanent, measureable increase in current liposarcoma disorder pathology is attributable to the service-connected myotonic dystrophy?

b. Is it at least as likely as not that the Veteran's liposarcoma is related to chemical exposure in service, including at Fort Leavenworth (the physician-examiner should review the FY 2015 Fort Leavenworth Army Defense Environmental Restoration Program Installation Action Plan in the Veteran's electronic file (10/29/16 VBMS Third Party Release of Information)).

If the November 17, 2014 VA physician-examiner is unavailable or unable to provide the requested addendum opinion, the Veteran's claims file should be forward to a similarly qualified neurologist for an addendum opinion. 

Reasons should be provided for all opinions provided.  If the examiner is unable to answer these questions, reasons for this inability should be provided.

2. If any benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the appeal should be returned to the Board if otherwise in order.

In detail, the investigation clearly and unmistakable indicated primary contaminants of concern, to include herbicides, metals, and pesticides, within groundwater, sediment, soil, and surface water prior to and including 1980 thru 1982.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




